DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARC A. NADER,
                            Appellant,

                                    v.

                   VELOCITY INVESTMENTS, LLC,
                             Appellee.

                              No. 4D21-352

                               [May 6, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward    County;   Jackie  Powell,    Judge;   L.T.  Case     Nos.
062018CC008790AXXXSO and 062020AP009426AXCCCE.

  Marc A. Nader, Edgewater, pro se.

  David C. Fall of O&L Law Group, P.L., Tampa, for appellee.

PER CURIAM.

  Affirmed.

FORST, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.